—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated August 21, 2000, which denied their motion for leave to serve a late notice of claim and dismissed the complaint insofar as asserted against the defendants the City of New York and the City of New York Department of Design and Construction.
Ordered that the order is affirmed, with costs.
In determining whether to grant leave to serve a late notice of claim pursuant to General Municipal Law 50-e (5), a court must consider whether there is a reasonable excuse for the failure to serve a timely notice of claim, whether the municipality to be served acquired actual knowledge of the essential facts constituting the claim within 90 days after the claim arose or a reasonable time thereafter, and whether the delay would substantially prejudice the municipality (see, Matter of Vandaatselaar v Town of Hempstead, 283 AD2d 434; Matter of Acosta v City of New York, 283 AD2d 489). The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion (see, Matter of Vandaatselaar v Town of Hempstead, supra; Matter of Acosta v City of New York, supra; Kittredge v New York City Hous. Auth., 275 AD2d 746). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.